Appeal from a judgment of the Herkimer County Court (Patrick L. Kirk, J.), rendered September 9, 2004. The judgment convicted defendant, upon his plea of guilty, of burglary in the first degree (two counts), robbery in the first degree (four counts) and criminal use of a firearm in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.